 


110 HRES 82 EH: Commending the University of Louisville Cardinals football team for their victory in the 2007 Orange Bowl.
U.S. House of Representatives
2007-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 82 
In the House of Representatives, U. S.,

January 29, 2007
 
RESOLUTION 
Commending the University of Louisville Cardinals football team for their victory in the 2007 Orange Bowl. 
 
 
Whereas on January 2, 2007, the University of Louisville Cardinals football team defeated the Wake Forest Demon Deacons 24–13 at Dolphin Stadium in Miami, Florida, to win the Orange Bowl;  
Whereas the Cardinals victory marked the climax of a 12–1 season, which yielded the most wins in the program’s history, a Big East Championship, and the school’s first Bowl Championship Series victory;  
Whereas junior quarterback Brian Brohm was named the most valuable player of the game after completing 24 of 34 passes for 311 yards, and junior wide receiver Harry Douglas tied an Orange Bowl record with 10 catches totaling 165 receiving yards and finished the season with a school record 1,265 receiving yards;  
Whereas the Cardinals offensive line provided protection and momentum throughout the season and was a major factor in the team’s 457 yards of offense in the Orange Bowl;  
Whereas the relentless defense of the Cardinals played a vital role in the Orange Bowl victory;  
Whereas the Cardinals defense was led by senior cornerback William Gay, who broke up 2 passes late in the game and extinguished the final hope of the Demon Deacons with an interception;  
Whereas the success of the Cardinals is due in no small part to the dedication of Coach Bobby Petrino and his staff, as well as the Cardinals coaches of the last 2 decades, who led a magnificent ascent begun by Coach Howard Schnellenberger;  
Whereas Cardinals fans, who stuck with the program through darker times, now have the team they deserve;  
Whereas the University of Louisville has achieved a formidable football program, which is consistently among the strongest in college football; and  
Whereas the exceptional group of young men who comprised the 2006 Cardinals should be publicly recognized as the greatest football team in the history of the University of Louisville: Now, therefore, be it  
 
That the House of Representatives— 
(1)commends the University of Louisville Cardinals football team for their victory in the 2007 Orange Bowl;  
(2)recognizes the achievements of the players, Coach Bobby Petrino and his staff, Director of Athletics Tom Jurich, and President James Ramsey at the University of Louisville for the hard work and dedication that led to the Cardinals Orange Bowl victory; and  
(3)directs the Clerk of the House of Representatives to transmit a copy of this resolution to the director of athletics at the University of Louisville for appropriate display.  
 
Karen L. Haas,Clerk.
